DETAILED ACTION
This office action is in response to RCE filed on 10/29/2021.
Claim 1 is amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10031767. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim 1 of the instant application is merely the broader version of claim 1 of USPAT 10031767.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9 – 12 and 16 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wires et al (US 20130282994, hereinafter Wires), in view of Scott et al (US 20170337071, hereinafter Scott), in view of Lang et al (US 20140330990, hereinafter Lang), and further in view of Bryant et al (US 20080040561, hereinafter Bryant).

As per claim 1, Wires discloses: A system, comprising: 
a virtual machine; (Wires figure 3, VM 320 and 330.)
a host having a memory and a host device driver; (Wires figure 2 and [0060]: physical computing devices, comprising physical memory component; [0069]: device driver.)
and an optimization manager, wherein the optimization manager allocates the memory for an optimization using a process identifier associated with a request for data from the virtual machine, (Wires [0049]: each of the one or more physical computing devices comprises a virtual memory storage appliance (mapped to the claimed optimization manager). The virtual memory storage appliance is a program running on a physical computing device that is interposed between the virtual machine monitor (application layer) and the operating system layer… is capable of receiving instructions from one element and, in some cases amending or adjusting such instructions, and passing such instructions to another element. In this way, for example, memory instructions (which may refer to any instructions for reading from, accessing from, writing to, updating or otherwise using memory resources), that would ordinarily originate at a virtual memory component and be processed by the virtual machine monitor to be implemented at the host computing device processor and memory resources thereof, are instead directed, via the virtual machine monitor, to the virtual memory storage appliance; [0052]: The virtual memory storage appliance may… have one or more layers of functionality. One layer of functionality includes the layer which conducts instantiation of virtualized resources (including the virtual memory component) and oversees a distributed file system protocol which permits identification of, and communication with, the memory resources made available through the virtual memory storage appliance. Another layer of functionality in the virtual memory storage appliance is the replication and distribution layer, which oversees which physical memory components will have data distributed thereto or replicated thereon. This layer also manages, in some aspects, (a) which elements of data associated with a given virtual memory component are distributed to particular physical memory components across the system; and (b) the level and destination of replication of such data across the system. The next layer of functionality is the local storage layer which oversees how data stored on any particular physical memory component will be written or stored on each particular physical memory component (e.g. log-based), how it will be read or accessed (e.g. random access), and how it will be updated. The combination of these three layers permits optimization of any one or more operating parameters relating to data with a high degree of granularization for data management across the distributed physical memory resources that support any one or more virtual memory components.)
Wires did not disclose:
the memory having a variable size;
and wherein the optimization manager allows a first process of a guest operating system to access a file via a first secure portal for the first process and blocks a second process of the guest operating system from accessing the file via a second secure portal for the second process. 
However, Scott teaches:
and wherein the optimization manager allows a first process of a guest operating system to access a file and blocks a second process of the guest operating system from accessing the file. (Scott [0027]: an agent operating in the OS can work in conjunction with the agent in the DOM-0. For example, the DOM-0 agent can make changes to the registry and can add some information to the operating system, such as a file with an encryption key in it. Another agent (in the OS) can use the key to decrypt a sysprep answer file. The OS agent can then make changes to the OS as it is running using the information in the answer file and can reboot the OS before giving access to the OS to the customer. The DOM-0 agent can then delete the file with the encryption key in it before giving access to the instance to the customer. In this way, the sysprep answer file is encrypted and cannot be accessed by the customer. Examiner notes that since the access to the file with the encryption key is restricted to the OS agent and is then deleted before rebooting, it is therefore equivalent to having the DOM-0 agent allowing the OS agent to access the file with the key, and blocks other processes of the guest OS .)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Scott into that of Wires in order to have the optimization manager allows a first process of a guest operating system to access a file and blocks a second process of the guest operating system from accessing the file. Wires figure 3 teaches the virtual memory storage appliance operates on top of VMM to provide services to other VMs. One of ordinary skill in the art can easily recognize that the virtual memory storage appliance of Scott is similar to DOM-0 of Scott, and Scott [0028] teaches the DOM-0 can add encryption keys to allow the right VMs to access the file, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
Lang teaches:
wherein the first process to access the file via a first secure portal for the first process and the second process accessing the file via a second secure portal for the second process; (Lang [0118])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Lang into that of Wires and Scott in order to have the first process to access the file via a first secure portal for the first process and the second process accessing the file via a second secure portal for the second process. It is commonly known in the field that secure application and unsecured applications may access data using different portals, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
Bryant teaches:
the memory having a variable size; (Bryant [0015])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Bryant into that of Wires, Scott, Lang and Bryant  in order to have the memory having a variable size. The claimed features is merely commonly known properties of the memory of a node, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 3, Wires, Scott, Lang and Bryant further discloses:
The system of claim 1, wherein the optimization manager uses properties in a runtime environment, the properties including one or more of exclusivity of file accesses, profile feedback, a prediction of resource access patterns, and a need for consolidation of virtual machines onto a common host. (Wires [0051])

As per claim 4, Wires, Scott, Lang and Bryant further discloses:
The system of claim 1, wherein the optimization manager provides process-level I/O virtualization including one or more of: recognizing and managing resources used by a process; sharing resources with other processes; protecting resources that are private to the process; and implementing the process-level I/O virtualization across multiple guest operating systems. (Wires [0052])

As per claim 6, Wires, Scott, Lang and Bryant further discloses:
The system of claim 1, wherein the optimization manager provides process-level security management, including one or more of: enforcing security decisions agnostic of the guest operating system. (Wires [0064: optimizing types of objectives, such as to enhance security.)

As per claim 9, Wires, Scott, Lang and Bryant further discloses:
The system of claim 1, wherein the optimization is one or more of direct rendering manager optimization, file system optimization, and socket optimization. (Wires [0052]: The virtual memory storage appliance may, in some aspects, have one or more layers of functionality. One layer of functionality includes the layer which conducts instantiation of virtualized resources (including the virtual memory component) and oversees a distributed file system protocol which permits identification of, and communication with, the memory resources made available through the virtual memory storage appliance.)

As per claim 10, Wires, Scott, Lang and Bryant further discloses:
The system of claim 9, wherein the optimization manager apportions available memory for the optimization. (Wires [0052])

As per claim 11, Wires, Scott, Lang and Bryant further discloses:
The system of claim 1, wherein the optimization manager maps a file block in a cache, implements shared heap, and operates on chunks of allotted memory. (Wires [0073] – [0076])

As per claim 12, Wires, Scott, Lang and Bryant further discloses:
The system of claim 11, wherein the optimization manager integrates the allotted memory into an address space of a guest process. (Wires [0073] – [0076])

As per claim 16, Wires, Scott, Lang and Bryant further discloses:
The system of claim 1, wherein the optimization manager includes a host optimization driver in a host operating system, and a guest optimization driver in a guest operating system. (Wires figure 3 and [0063] – [0066])

As per claim 17, Wires, Scott, Lang and Bryant further discloses:
The system of claim 16, wherein the host optimization driver and the guest optimization driver are one or more of kernel modules, services, or applications. (Wires figure 3 and [0063] – [0066])

As per claim 18, Wires, Scott, Lang and Bryant further discloses:
The system of claim 16, wherein the guest optimization driver communicates with the host optimization driver via a hostcall. (Wires [0073] – [0076])

As per claim 19, Wires, Scott, Lang and Bryant further discloses:
The system of claim 16 wherein the guest optimization driver accesses data structures including one or more of resource descriptors, resource block descriptors, and data blocks. (Wires [0073] – [0076])

As per claim 20, Wires, Scott, Lang and Bryant further discloses:
The system of claim 16 wherein the host optimization driver accesses data structures including one or more of a process table, a resource table, a resource block table, an optimization registry, memory mapping tables, and data structures used during reclamation and writeback processes. (Wires figure 3 and [0063] – [0066])

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wires, Scott, Lang and Bryant , in view of Banga et al (US 20100174820, hereinafter Banga).

As per claim 2, Wires, Scott, Lang and Bryant did not disclose:
The system of claim 1, wherein the optimization manager is embedded within a hypervisor of the host.
However, Banga teaches:
The system of claim 1, wherein the optimization manager is embedded within a hypervisor of the host. (Banga figure 2 and [0033]: dom0 is part of the hypervisor.)
It would have been obvious for one of ordinary skill in the effective filing date of the claimed invention to incorporate the teaching of Banga into that of Wires, Scott, Lang and Bryant in order to have optimization manager is embedded within a hypervisor of the host. Wires figure 3 teaches the virtual memory storage appliance operates on top of VMM. Banga figure 2 shows that it is also commonly known in the field to have the domain 0 to be part of the hypervisor as well as it is merely an obvious design choice to place domain 0 as part of VMM instead as a specialized service in the application layer, thus the claim is rejected under 35 USC 103.

Claims 5 and 13 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wires, Scott, Lang and Bryant , in view of Muller et al (US 20140165060, hereinafter Muller).

As per claim 5, Wires, Scott, Lang and Bryant did not disclose:
The system of claim 1, wherein the optimization manager provides process-level memory management including one or more of: tracking of memory used by resources belonging to each process; and when a process ends, reclaiming and making the resources belonging to the process available to other processes, the resources.
However, Muller teaches:
The system of claim 1, wherein the optimization manager provides process-level memory management including one or more of: tracking of memory used by resources belonging to each process; and when a process ends, reclaiming and making the resources belonging to the process available to other processes, the resources. (Muller [0059]: reclaiming resources assigned to inactive VM by de-provisioning or uninstalling the inactive VM and return the computing resources to a pool of resources to other existing and new VM.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Muller into that of Wires, Scott, Lang and Bryant  in order to have the optimization manager provides process-level memory management including one or more of: tracking of memory used by resources belonging to each process; and when a process ends, reclaiming and making the resources belonging to the process available to other processes, the resources. It is commonly known in the field that reclaiming resources and make them available for other process would allow better processing efficiency, thus the combination would enhance the overall appeals of all references.

As per claim 13, Wires, Scott, Lang and Bryant did not disclose:
The system of claim 1, wherein the optimization manager modifies mappings of guest processes that are not running to increase available memory.
However, Muller teaches:
The system of claim 1, wherein the optimization manager modifies mappings of guest processes that are not running to increase available memory. (Muller [0059]: reclaiming resources assigned to inactive VM by de-provisioning or uninstalling the inactive VM and return the computing resources to a pool of resources to other existing and new VM.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Muller into that of Wires, Scott, Lang and Bryant  in order to have the optimization manager modifies mappings of guest processes that are not running to increase available memory. It is commonly known in the field that optimization of resources utilization may include temporarily reassign resources belonging to one VM to another VM that has more dire need, thus the combination would enhance the overall appeals of all references

As per claim 14, Wires, Scott, Lang, Bryant and Muller further teach:
The system of claim 13, wherein optimization manager provides a list of virtual addresses for the guest processes. (Wires [0148])

As per claim 15, Wires, Scott, Lang and Bryant did not disclose:
The system of claim 1, wherein the optimization defines a callback, including one or more of a request to reclaim the memory, a request to flush the memory, and a request to refresh the memory.
However, Muller teaches:
The system of claim 1, wherein the optimization defines a callback, including one or more of a request to reclaim the memory, a request to flush the memory, and a request to refresh the memory. (Muller [0058] - [0059].)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Muller into that of Wires, Scott, Lang and Bryant  in order to have the optimization defines a callback, including one or more of a request to reclaim the memory, a request to flush the memory, and a request to refresh the memory. It is commonly known in the field that reclaiming resources and make them available for other process would allow better processing efficiency, thus the combination would enhance the overall appeals of all references.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wires, Scott, Lang and Bryant, in view of Tsirkin (US 20150199209).

As per claim 7, Wires, Scott, Lang and Bryant did not disclose:
The system of claim 1, wherein the optimization manager temporarily assigns portions of the memory that are allocated to optimizations that are less active to optimizations that have a higher memory demand.
However, Tsirkin teaches:
The system of claim 1, wherein the optimization manager temporarily assigns portions of the memory that are allocated to optimizations that are less active to optimizations that have a higher memory demand. (Tsirkin [0011])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Tsirkin into that of Wires, Scott, Lang and Bryant in order to have the optimization manager temporarily assigns portions of the memory that are allocated to optimizations that are less active to optimizations that have a higher memory demand. It is commonly known in the field that optimization of resources utilization may include temporarily reassign resources belonging to one VM to another VM that has more dire need, thus the combination would enhance the overall appeals of all references

As per claim 8, Wires, Scott, Lang, Bryant and Tsirkin further teach:
The system of claim 7, wherein the optimization manager reclaims the portions of the memory after the optimizations that have a higher memory demand complete. (Tsirkin [0011])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196